

Exhibit 10.5


Lakeland Industries, Inc.


Employment Agreement


This agreement (“Agreement”) has been entered into this 11th day April, 2008, by
and between Lakeland Industries, Inc., a Delaware corporation (“Company”), and
Christopher J. Ryan, an individual (“Executive”).


IT IS AGREED AS FOLLOWS


SECTION 1:
DEFINITIONS AND CONSTRUCTION.



1.1
DEFINITIONS.  For purposes of this Agreement, the following words and phrases,
whether or not capitalized, shall have the meanings specified below, unless the
context plainly requires a different meaning.



1.1 (a)
“CHANGE IN CONTROL” means:

 
(i) The acquisition by any individual, entity or group, or a Person (within the
meaning of Section 13 (d) (3) or 14 (d) (2) of the Exchange Act) of ownership of
more than 50% of either (a) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); or



 
(ii) Individuals who, as the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or



 
(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (a) more than 50% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such


 
1

--------------------------------------------------------------------------------

 

reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (b) no Person beneficially owns, directly
or indirectly, 30% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (c) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or


 
(iv) Approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sales or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (3) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.



1.1 (b)
“EMPLOYMENT PERIOD” means the period beginning on April 11, 2008 and ending on
April 11, 2010.



1.1 (c)
“PERSON” has the meaning set forth in Sections 13 (d) and 14 (d) of the Exchange
Act.



1.1 (d)
“TERM” means the period that begins on April 11, 2008 and ends on the earlier
of: (i) the Date of Termination as defined in Section 3.6 of this Agreement, or
(ii) the close of business on April 11, 2010.



1.1 (e)
“TRIGGERING TRANSACTION” means a Change of Control of the Company.



1.1 (f)
“TRIGGERING TRANSACTION DATE” shall mean the date of the Triggering Transaction.


 
2

--------------------------------------------------------------------------------

 

1.2
APPLICABLE LAW.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to its conflict of law
principles.



SECTION 2:
TERMS AND CONDITIONS OF EMPLOYMENT.



2.1
PERIOD OF EMPLOYMENT.  The Executive shall remain in the employ of the Company
throughout the Term of this Agreement in accordance with the terms and
provisions of this Agreement.



2.2
POSITIONS AND DUTIES.



2.2 (a)
Throughout the Term of this Agreement, the Executive shall serve as a Director
of the Board and President, General Counsel and Secretary of the Company,
subject to reasonable directions and nominations of the Board.  The Executive
shall have such authority and shall perform such duties as are specified by the
By-laws of the Company for the office to which he has been appointed hereunder
and shall so serve, subject to the control exercised by the Board from time to
time.  Additionally, each year throughout the Term of the Executive’s service as
a Director, the Executive shall be nominated to serve as member of the Board.



2.2 (b)
Throughout the Term of this Agreement (but excluding any periods of vacation and
sick leave to which the Executive is entitled), the Executive shall devote his
full business time and attention to the business and affairs of the Company and
shall use his best efforts to perform faithfully and efficiently such
responsibilities as are assigned to him under or in accordance with this
Agreement; provided that, it shall not be a violation of this paragraph for the
Executive to serve on corporate, civic or charitable boards or committees, so
long as such activities do not interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this Agreement
or violate the Company’s conflict of interest policy.



2.3
SITUS OF EMPLOYMENT.  Throughout the Term of this Agreement, the Executive’s
services shall be performed at the location where the Executive was employed
immediately prior to the Effective Date, or any office of the Company which is
located on Long Island or the New York City metropolitan area.  It is understood
and agreed by the Executive that the Executive will be required at the
discretion of the Board of Directors, to engage in substantial business travel.



2.4
COMPENSATION.



2.4 (a)
ANNUAL BASE SALARY.  The Executive shall receive an annual salary (“Annual Base
Salary”) of $400,000 between April 11, 2008 and April 11, 2010, which shall be
paid in equal or substantially equal semi-monthly installments (i.e. $16,666.67
semi-monthly).  During the Term of this Agreement, the Annual Base Salary
payable to the Executive shall be reviewed at least annually and may be
increased at the sole discretion of the Compensation Committee of the Board but
shall not be reduced.




 
3

--------------------------------------------------------------------------------

 

2.4(b)
INCENTIVE BONUSES.  In addition to Annual Base Salary, the Executive shall be
awarded the opportunity to earn an incentive bonus on an annual basis
(“Incentive Bonus”) under an incentive compensation plan to be determined by the
Compensation Committee of the Board (and attached hereto as Exhibit 1).  During
the Term of this Agreement, the annual Incentive Bonus which the Executive will
have the opportunity to earn shall be reviewed at least annually and be
increased at the discretion of the Compensation Committee of the Board.



2.4 (c)
INCENTIVE, SAVINGS AND RETIREMENT PLANS.  Throughout the Term of this Agreement,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans generally available to other peer executives of the Company.



2.4 (d)
WELFARE BENEFIT PLANS.  Throughout the Term of this Agreement (and thereafter,
subject to Section 4.1 (c) hereof), the Executive and /or the Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
generally available to other peer executives of the Company.  As it affects
Sections 2.4(c) and 2.4(d) above, the Company shall always have the right to
alter its benefit plan providers.



2.4 (e)
EXPENSES.  Throughout the Term of this Agreement, the Executive shall be
entitled to receive reimbursement for all reasonable and necessary
business-related expenses incurred by the Executive in accordance with the
policies, practices and procedures generally applicable to other peer executives
of the Company.  The Executive agrees to submit receipts and/or vouchers in
support of all requests for reimbursement.



2.4 (f)
FRINGE BENEFITS.  Throughout the Term of this Agreement, the Executive shall be
entitled to use a non-luxury automobile, with title to remain in the Company,
and life insurance in the face amount of $500,000, paid by the
Company.  Executive agrees to be solely responsible for any and all federal,
state and local taxes owing as a result of such automobile or life insurance
being provided.



2.4 (g)
VACATION.  Throughout the Term of this Agreement, the Executive shall be
entitled to paid vacation for 20 business days.  It is understood that no more
than two (2) consecutive weeks of vacation shall be taken by Executive at any
one time.



SECTION 3:
TERMINATION OF EMPLOYMENT



3.1
DEATH.  Your employment shall terminate on the date of your death.  Your Base
Salary (as in effect on the date of death) shall continue through the last day
of the month in which your death occurs, the payment of which shall be made to
your estate or your beneficiary as designated in writing to the Company.  Your
estate or designated beneficiaries as applicable shall also receive a pro-rata
portion of the Incentive Bonus, if any, determined for the fiscal year up to and
including the date of death which shall be determined in good faith by the
Compensation Committee of the Board of Directors.  Your beneficiaries shall also
be entitled to all other benefits generally paid by the Company on an employee’s
death.


 
4

--------------------------------------------------------------------------------

 





3.2.
DISABILITY.  Your employment shall terminate if you become totally disabled. You
shall be deemed to be totally disabled if you are unable, for any reason, to
perform any of your duties to the Company for a period of ninety consecutive
days, or for periods aggregating 120 days in any period of 180 consecutive days.



3.3
TERMINATION FOR CAUSE.  The Company may terminate the Executive’s employment
during the Employment Period for “Cause”, which shall mean termination based
upon: (i) the Executive’s failure to substantially perform his duties with the
Company (other than as a result of a disability, which shall be governed by
Section 3.2), after a written demand for substantial performance is delivered to
the Executive by the Company, which specifically identifies the manner in which
the Executive has not substantially performed his duties, (ii) the Executive’s
commission of an act  of fraud, theft, misappropriation, dishonesty or
embezzlement, (iii) the Executive’s conviction for a felony or pleading nolo
contendere to a felony, (iv) the Executive’s failure to follow a lawful
directive of the Board of Directors, or (v) the Executive’s material breach of
any provision of this Agreement.  Notwithstanding the foregoing, the Executive
shall not be deemed to have been terminated for Cause unless and until (i) he
receives a Notice of Termination from the Company, (ii) he is given the
opportunity, with counsel, to be heard before the Board, and (iii) the Board
finds, in its good faith opinion, the Executive was guilty of the conduct set
forth in the Notice of Termination.



3.4
GOOD REASON.  The Executive may terminate his employment with the Company for
“Good Reason”, which shall mean:



3.4 (a)
the assignment to the Executive of any duties inconsistent in any respect with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2.2 (a) or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose any action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;



3.4 (b)
(i) in the event of and after the occurrence of a Triggering Transaction, the
failure by the Company to continue in effect any benefit or compensation plan,
stock ownership plan, life insurance plan, health and accident plan or
disability plan to which the Executive is entitled as specified in Section 2.4,

 
(ii) the taking of any action by the Company which would adversely affect the
Executive’s participation in, or materially reduce the Executive’s benefits
under, any plans to which the Executive is entitled as specified in Section 2.4,
or deprive the Executive of any material fringe benefit enjoyed by the Executive
as described in Section 2.4 (f), or

 
(iii) the failure by the Company to provide the Executive with paid vacation to
which the Executive is entitled as described in Section 2.4 (g).


 
5

--------------------------------------------------------------------------------

 



3.4 (c)
in the event of and after the occurrence of a Triggering Transaction, the
Company’s requiring the Executive to be based at any office or location other
than that described in Section 2.3;



3.4 (d)
a material breach by the Company of any provision of this Agreement; such breach
by the Company shall require Executive to provide the Company a written notice
describing with specificity the nature of the contractual breach and the Company
shall have 30 days to cure such breach.



3.4 (e)
within a period ending at the close of business on the date one (1) year after
the Triggering Transaction Date of any Change in Control, if the Company has
failed to comply with and satisfy Section 6.2 on or after such Triggering
Transaction Date.

 
3.5
NOTICE OF TERMINATION.  Any termination by the Company for Cause or Disability,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party, given in accordance with Section 7.2.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined in Section 3.6 hereof) is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than thirty (30) days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.



3.6
DATE OF TERMINATION.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the Date of Termination shall be the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by reason of death, the Date of Termination
shall be the date of death of the Executive, or (iii) if the Executive’s
employment is terminated for any other reason, the Date of Termination shall be
the date of receipt of the Notice of Termination.



SECTION 4:
CERTAIN BENEFITS UPON TERMINATION.



4.1
TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If, (i) the Company shall
terminate the Executive’s employment without Cause, or (ii) the Executive shall
terminate employment with the Company for Good Reason, the Executive shall be
entitled to the payment of the benefits provided below as of the Date of
Termination:


 
6

--------------------------------------------------------------------------------

 



4.1 (a)
Accrued Obligations.  Within thirty (30) days after the Date of Termination, the
Company shall pay to the Executive the sum of (1) the Executive’s Annual Base
Salary through the Date of Termination to the extent not previously paid, (2)
the accrued benefit payable to the Executive under any deferred compensation
plan, program or arrangement in which the Executive is a participant subject to
the computation of benefits provisions of such plan, program or arrangement, and
(3) any accrued vacation pay; in each case to the extent not previously paid
(the “Accrued Obligation”).



 
In addition, on the date that Incentive Bonuses are paid to other peer
executives for the year in which the Executive’s employment is terminated, the
Executive will be paid an amount equal to the product of the Current Target
Bonus multiplied by a fraction, the numerator of which is the number of days
during the fiscal year for which the Incentive Bonus is paid prior to the Date
of Termination and denominator of which is 365.  For purposes of this Agreement,
the term “Current Target Bonus” means the Incentive Bonus that would have been
paid to the Executive for the fiscal year in which the termination of employment
occurred, if the Executive’s employment had not been so terminated and the
Executive had earned 100% of the Incentive Bonus that he could have earned for
that year.



4.1 (b)
Annual Base Salary and Target Bonus Continuation.  For the remainder of the
Employment Period, the Company shall pay to the Executive, the Executive’s
then-current Annual Base Salary and Current Target Bonus as would have been paid
to the Executive had the Executive remained in the Company’s employ throughout
the Employment Period; provided that in all cases the Executive shall receive,
at minimum, the then-current Annual Base Salary and Current Target Bonus for the
remainder of the Employment Period, or for a period beginning on the Date of
Termination and ending one year thereafter, whichever is longer.  The Company at
any time may elect to pay the balance of such payments then remaining in a lump
sum, in which case the total of such payments shall be discounted to present
value on the basis of the applicable Federal short-term monthly rate as
determined according to Code Section 1274 (s) for the month in which the
Executive’s Date of Termination occurred.



4.1 (c)
Medical and Health Benefit Continuation.  For a period of two years beginning on
the Date of Termination, the Company shall continue medical and health benefits
to the Executive and/or the Executive’s family at least equal to those which
would have been provided to them if the Executive’s employment had not been
terminated, in accordance with the plans, practices, programs or policies of the
Company as those provided generally to other peer executives and their families;
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive medical or health benefits under another
employer-provided plan, the medical and health benefits described herein shall
be secondary to those provided under such other plan during such applicable
period of eligibility.  In the event Executive is able to obtain medical and
health care coverage from a third party for the duration of such coverage period
that is at least as good in all material respects as that described in the
immediately preceding sentence, Executive agrees to accept, in lieu of such
Company provided medical and health benefits, a lump sum cash payment in an
amount equal in value to the entire cost to Executive on an after-tax basis of
such alternate medical and health care coverage.


 
7

--------------------------------------------------------------------------------

 

4.1 (d)
Other Benefits.  To the extent not previously paid or provided, the Company
shall timely pay or provide to the Executive and/or the Executive’s family any
other amounts or benefits required to be paid or provided for which the
Executive and/or the Executive’s family is eligible to receive pursuant to this
Agreement and under any plan, program, policy or practice or contract or
agreement of the Company as those provided generally to other peer executives
and their families (“Other Benefits”).



4.2
DEATH.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (as defined in
Section 4.1 (a)) (which shall be paid to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days of the Date of
Termination) and (ii) the timely payment or provision of any other benefit(s)
generally provided by the Company upon the death of an employee of the Company,
including death benefits pursuant to the terms of any plan, policy, or
arrangement of the Company.



4.3
DISABILITY.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, , this Agreement shall
terminate without further obligations to the Executive, other than for (i)
payment of Accrued Obligations (as defined in Section 4.1 (a)) (which shall be
paid to the Executive in a lump sum in cash within thirty (30) days of the Date
of Termination) and (ii) the timely payment or provision of any other benefit(s)
generally provided by the Company upon the Disability of an employee, including
Disability benefits pursuant to the terms of any plan, policy or arrangement of
the Company.



4.4
TERMINATION FOR CAUSE; OTHER THAN GOOD REASON.  If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the
obligations to pay to the Executive his Accrued Compensation (as defined in this
Section).  If the Executive terminates employment with the Company during the
Employment Period, (excluding a termination for Good Reason), this Agreement
shall terminate without further obligations to the Executive, other than for the
payment of Accrued Compensation (as defined in this Section).  In such case, all
Accrued compensation shall be paid to the Executive in a lump sum in cash within
thirty (30) days of the Date of Termination.



 
For the purpose of this Section, the term “Accrued Compensation” means the sum
of (i) the Executive’s Annual Base Salary through the Date of Termination to the
extent not previously paid, (ii) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon), and (iii)
any accrued vacation pay; in each case, to the extent not previously paid.




 
8

--------------------------------------------------------------------------------

 

4.5
NON-EXCLUSIVITY OF RIGHTS; SUPERSESSION OF CERTAIN BENEFITS.  Except as provided
in Section 4.1 (c) and in this Section 4.6, nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the
Company.  Amounts which are vested benefits of which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any
contract or agreement with, the Company at or subsequent to the Date of
Termination, shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.



SECTION 5:
NON-COMPETITION.



5.1
NON-COMPETE AGREEMENT



5.1(a)
It is agreed that during the Term of this Agreement and for a period of two (2)
years thereafter, the Executive shall not, without prior written approval of the
Board, become an officer, employee, agent, partner, consultant,
beneficial/owner, agent, investor, or director of any business enterprise in
substantial direct competition (as defined in Section 5.1(b)) with the Company;
provided that, if the Executive is terminated by the Company without Cause or if
the Executive terminates his employment for Good Reason, then he will not be
subject to the restrictions of this Section.



5.1 (b)
For purposes of Section 5.1, a business enterprise with which the Executive
becomes associated as an officer, employee, agent, partner, consultant,
beneficial/owner, agent, investor or director shall be considered in substantial
direct competition, if such entity competes with the Company in any business in
which the Company is engaged and is within the Company’s market area as of the
date that the Term of this Agreement expires.



5.1 (c)
The above constraint shall not prevent the Executive from making passive
investments, not to exceed five percent (5%), in any enterprise.



5.1(d)
It is agreed that during the Term of this Agreement and for a period of two (2)
years thereafter, the Executive shall not, directly or indirectly, hire, offer
to hire, or otherwise solicit the employment of any employee of the Company on
behalf of himself or any business enterprise in substantial direct competition
(as defined in Section 5.1(b)) with the Company.



5.1(e)
CONFIDENTIAL INFORMATION.  The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during or
as a result of the Executive’s employment by the Company and which shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company, or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by
it.  In no event shall an asserted violation of the provisions of this Section
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


 
9

--------------------------------------------------------------------------------

 





5.1 (f)
The Executive agrees that the foregoing restrictions are reasonable and shall
not prevent the Executive from earning a livelihood, and furthermore, if any
court of competent jurisdiction deems any of the provisions of the foregoing
invalid, this Agreement shall be enforced to the full extent that such
provisions are valid and such court may modify such restrictions to afford the
Company the maximum applicable protection permitted under the law.



5.1(g)
Should Executive be adjudicated by a court of competent jurisdiction to be in
violation of this Section 5.1, all amounts owed Executive pursuant to this
Agreement shall be forfeited, and the Company shall be entitled to injunctive or
such other equitable relief as is necessary to restrain Executive’s breaching
conduct.



5.2
DEVELOPMENTS.  It is agreed that all developments, including inventions, whether
patentable or otherwise, trade secrets, formulations, discoveries, concepts,
processes, improvements, ideas or writings, or know-how related thereto, which
directly or indirectly relate to or may be useful in the design, manufacture,
packaging or marketing of the Company’s products or otherwise in the business of
the Company or which directly or indirectly result from or are related to any
services the Executive has rendered, is or will be engaged in rendering for the
Company which the Executive, either by himself or in conjunction with any other
person or persons, shall conceive, make, develop, acquire or acquire knowledge
of during the employment relationship or because of the employment relationship
(the “developments”), shall become and remain the sole and exclusive property of
the Company.  The Executive hereby assigns, transfers and conveys all of his
right, title and interest in and to any and all such developments and to
promptly disclose all such developments to the Company.  Upon the request of the
Company, the Executive will execute and deliver any and all instruments,
documents and papers, give evidence and do any and all other acts which are or
may be necessary or desirable to document such transfer or to enable the Company
to file and prosecute applications for and to acquire, maintain and enforce any
and all patents, trademark registrations or copyrights under United States or
foreign law with respect to any such developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright.  The Company will be responsible for the preparation of any such
proceedings and will reimburse the Executive for reasonable expenses incurred
complying with the provisions of this paragraph.



SECTIONS 6:
SUCCESSORS.



6.1
SUCCESSORS OF EXECUTIVE.  This Agreement is personal to the Executive and,
without the prior written consent of the Company, the rights (but not the
obligations) shall not be assignable by the Executive otherwise than by will or
the laws of descent and distribution.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.


 
10

--------------------------------------------------------------------------------

 



6.2
SUCCESSORS OF COMPANY.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Triggering Transaction Date for Good Reason.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.



SECTION 7:
MISCELLANEOUS.



7.1
OTHER AGREEMENTS.  The Board may, from time to time, in the future, provide
other incentive programs and bonus arrangements to the Executive with respect to
the occurrence of a Triggering Event that will be in addition to the benefits
required to be paid in the designated circumstances in connection with the
occurrence of a Triggering Transaction.  Such additional incentive programs
and/or bonus arrangements will affect or abrogate the benefits to be paid under
this Agreement only in the manner and to the extent explicitly agreed to by the
Executive in any such subsequent program or arrangement.



7.2
NOTICE.  For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses as set
forth below; provided that all notices to the Company shall be directed to the
attention of the Chairman of the Board, or to such other address as one party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.



Notice to Executive:
------------------------
Christopher J. Ryan
136 West Bayberry Road
Islip, NY 11751


Notice to Company:
-----------------------
Lakeland Industries, Inc.
701-7 Koehler Ave.
Ronkonkoma, NY 11779


7.3
VALIDITY.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


 
11

--------------------------------------------------------------------------------

 



 
7.4
WAIVER.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3.4 shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.



 
IN WITNESS WHEREOF, the Executive and, the Company, pursuant to the
authorization from its Board, have caused this Agreement to be executed in its
name on its behalf, all as of the day and year first above written.




 
By:
/s/ Christopher J. Ryan
     
Christopher J. Ryan
           
Members BOD Compensation Committee
         
By:
/s/ Eric O. Hallman
     
Eric O. Hallman
           
By:
/s/ J. J. Collins
     
John J. Collins
           
By:
/s/ A. John Kreft
     
A. John Kreft
           
By:
/s/ Michael Cirenza
     
Michael Cirenza
           
By:
/s/ Stephen Bachelder
     
Stephen Bachelder
 


 
12

--------------------------------------------------------------------------------

 

Exhibit 1




  Christopher J. Ryan








NEW CONTRACT 2008 – 2010


2.4(b)
INCENTIVE BONUSES.  In addition to Annual Base Salary, the Executive may be
awarded the opportunity to earn an incentive bonus on an annual basis
(“Incentive Bonus”) under an incentive compensation plan to be determined by the
Compensation Committee of the Board (and attached hereto as Exhibit 1).  During
the Term of this Agreement, the annual Incentive Bonus which the Executive will
have the opportunity to earn shall be reviewed at least annually and be
increased at the discretion of the Compensation Committee of the Board.



Exhibit 1


On May 25th of each year commencing in 2009 and 2010, the Executive may be
awarded a bonus based on an increase in after tax earnings for the most recently
ended fiscal year above a minimum goal amount established for each year by the
Compensation Committee, subject to a partial cap amount.  Said bonus shall be
calculated as follows:  for each penny increase in earnings after tax above the
minimum goal amount, a bonus of $3,000 in cash with adjustments for stock splits
or dividends or other such dilution in EPS during the fiscal year, up to a
partial cap amount above which $1500 in cash will be awarded per penny EPS in
excess of the partial cap amount.


For FY 2009, the minimum goal amount shall be 70 cents per share, the partial
cap amount shall be 93 cents per share.  A new minimum goal amount and partial
cap amount for FY 2010 shall be set by April 2009 and attached hereto as an
addendum.


 
13

 